Citation Nr: 1426361	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1943 to December 1945. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Waco, Texas (RO).  In that rating decision, the RO awarded service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective from January 24, 2008 and the RO denied the claim for service connection for tinnitus.  The Veteran appealed his initial assigned evaluation and the denial of his claim. 

On his August 2009 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board at the RO.  However, he subsequently withdrew his hearing request in a March 2014 correspondence.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim, which has been reviewed in conjunction with this decision.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's tinnitus is likely caused by his underlying bilateral sensorineural hearing loss disability.

2.  The Veteran's bilateral sensorineural hearing loss has not been manifested by findings more severe than a pure-tone average of 59 decibels with 90 percent speech discrimination (Level II) in the right ear, and a pure-tone average of 54 decibels with 90 percent speech discrimination (Level II) in the left ear.

CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for an initial compensable disability rating have not been met for the Veteran's bilateral sensorineural bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103A, 5107, 5126, prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

 Since the Board is granting entitlement to service connection for tinnitus, any error that was committed as to implementation of the VCAA's duty to notify and assist provisions was harmless in its application to adjudication of this matter, and need not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).
	
With regard to the Veteran's appeal arising from his disagreement with the initial rating evaluation following the grant of service connection, the duty to notify has been satisfied.   In such cases, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statements of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's VA medical treatment records, and indicated private medical records as well as his own statements have been obtained and associated with the claims folder.  The Veteran's service treatment records could not be obtained because of a fire-related incident.  Attempts to obtain this information from other sources were unsuccessful.  Any further attempts to obtain the Veteran's service treatment records would be futile.  The Veteran has not referenced further outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

VA has also provided the Veteran with VA audiology examinations in October 2008, January 2010, and May 2011 in conjunction with the Veteran's bilateral hearing loss disability.  In each of these examination reports, the examiner identified the nature of the Veteran's disability and recorded his reported history as well as the findings from clinical evaluation.  The October 2008 VA audiology examination report also contains notation on the functional effect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.  The Board finds that the examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. 

In this case, the Veteran seeks entitlement to service connection for tinnitus.  He attributes his tinnitus to injury caused by acoustic trauma due to combat noise when he participated as bombardier in over 30 combat missions over France and Germany.

The record now shows that during the applicable period under appeal, the Veteran has been diagnosis with recurrent tinnitus.  See the reports of October 2008 and January 2010 VA audiology examinations.  The Board acknowledges that the most recent May 2011 VA audiology examination does not show that the Veteran reported current complaints of tinnitus.  However, it is unclear from that examination report whether the Veteran specifically denied any symptoms of tinnitus, or whether the Veteran simply failed to mention complaints of tinnitus to the VA examiner.  Notably, the Veteran had consistently reported symptoms of tinnitus manifested by "buzzing" in both his ears prior to the May 2011 VA examination report, and his reported symptoms had supported the diagnosis of tinnitus.  See McCain v. Nicholson, 21 Vet. App. 319 (2007) (a " current disability "exist if the diagnosed disability is present at the time of the claim or during the pendency of that claim.)  The Board finds that the record demonstrates a current disability.  

The record also contains a November 2001 private otolaryngology treatment reports that reflect a diagnosis of tinnitus based on the Veteran's complaints of "hissing" and noise in his ears as secondary to his bilateral sensorineural hearing loss.  With this finding, the evidence of record does support a conclusion that the Veteran's tinnitus is proximately caused by his service-connected bilateral hearing loss.  38 C.F.R. § 3.310.

The Board acknowledges that the report of the January 2010 VA audiology examination shows that the VA  examiner marked "no" next to the question that specifically asked whether the Veteran's tinnitus was related to his bilateral hearing loss and noted that the exact etiology of the Veteran's tinnitus could not be determined.  The Board does not find that this medical opinion to be more probative than the 2001 private medical conclusion.  Notably, the January 2010 VA examiner's rational statement seems to render the medical conclusion speculative in nature and not persuasive in weighing against a nexus between the Veteran's tinnitus and his service-connected bilateral hearing loss.  

While each of the VA examiners from the October 2008, January 2010, and May 2011VA examination reports opined that the Veteran's recurrent tinnitus was not related to his military combat service, because the Veteran reported an onset of 2006, the private otolaryngologist concluded that the Veteran's tinnitus was secondary to his bilateral hearing loss.  Moreover, the 2001 private treatment record suggests that the Veteran had tinnitus years prior to 2006.  This medical opinion is sufficient to support a medical connection between the Veteran's tinnitus and his service-connected bilateral hearing loss. 

The Board has also considered the Veteran's assertions that his tinnitus is a disability of service origin.  However, the Veteran has reported an onset of his tinnitus of 2006 with evidence suggesting tinnitus in 2001, which comes well beyond his separation from service.  38 C.F.R. §§ 3.307, 3.309.  Such a lengthy period of time between the reported injury and the reported onset also goes against a finding of continuity of symptomatology. 

Regardless, the evidence of record does support a finding that the Veteran's tinnitus is proximately caused by his service-connected bilateral hearing loss.  38 C.F.R. § 3.310.  The RO has seen fit to award entitlement to service connection for bilateral sensorineural hearing loss.  See January 2009 rating decision.  The private otolaryngologist noted a relationship between the Veteran's hearing loss and his tinnitus, and the Board finds this sufficient to award service connection for tinnitus as medically related to the Veteran's underlying hearing loss.  Thus, service connection for tinnitus on a secondary basis is in order.

Increased Rating 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

The Veteran claims entitlement to a compensable disability rating for his bilateral hearing loss.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability effects on the Veteran's occupational function and daily activities.   See Martinak, 21 Vet. App. at 454-55.

The Veteran asserts that his hearing loss disability is more severe than the criteria associated with a noncompensable evaluation.  The Veteran reports that he has difficulty hearing his preacher's sermons at church, difficulty understanding his wife, and difficulty hearing the television.  He believes that his current bilateral hearing loss disability has a greater affect on his activities of daily living than demonstrated by the assigned noncompensable evaluation. 

During the applicable period under appeal, the Veteran's hearing impairment has been evaluated three times by VA in October 2008, January 2010, and May 2011.  

At the time of the October 2008 VA Audiology Examination, the report reveals pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 40, 50, 70, and 75 decibels in the right ear; and 40, 50, 55, and 65 decibels in the left ear.  Pure-tone threshold averages were 59 in the right ear and 53 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 88 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran complained of difficulty in hearing his spouse, hearing the television, and hearing sermons at church.  

At the time of the January 2010 VA Audiology Examination, the report reveals pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 50, 50, 70, and 75 decibels in the right ear; and 40, 50, 55, and 70 decibels in the left ear.  Pure-tone threshold averages were 59 in the right ear and 54 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 90 percent in both ears.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

The Veteran's hearing impairment was most recently evaluated in May 2011.  At the time of that examination, the report reveals pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 40, 55, 60, and 75 decibels in the right ear; and 40, 55, 60 and 70 decibels in the left ear.  Pure-tone threshold averages were 58 in the right ear and 56 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 96 percent in the right ear and 90 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.   

The Board finds that the Veteran does not have an exceptional pattern of hearing impairment.  He has neither pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.   See 38 C.F.R. § 4.86.  As such, Table VI will be used to determine the severity of the Veteran's bilateral hearing impairment.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the January 2010 examination, the more severe hearing disability based on VA findings, his right ear qualified as Level III (pure tone threshold average of 59 decibels, speech recognition score of 90 percent), and his left ear qualified as Level II (pure tone threshold average of 54 decibels, speech recognition score of 90 percent).  

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the columns for Roman numeral III for the right ear and for Roman numeral II for the left ear is zero percent.  There is no objective evidence that he meets the criteria for a compensable rating.  Although the Veteran asserts that his hearing is more severe than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  As noted by the medical evidence, the Veteran had difficulty understanding conversations and sermons.  The Veteran is competent to report his hearing symptoms, such as difficulty understanding others when there is background noise.  While his complaints are competent evidence, they have been considered in evaluating the bilateral hearing loss at issue; however, the audiometry evaluations have not shown the severity required for a higher schedular rating, as discussed above.  

Therefore, the Board finds that the Veteran's claim for a compensable evaluation cannot be granted.  As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level that warrants a compensable rating at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected hearing loss.  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  

A rating in excess of that assigned is provided for certain manifestations of each service-connected disorder, but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Additionally, there is no showing that the Veteran's hearing loss disabilities cause any significant functional impairment.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating.   Accordingly, an extraschedular rating is not warranted.

The Board also notes that this case does not raise a claim of entitlement to a total disability rating due to individual unemployability (TDIU).  At no point during the period under appeal has the Veteran asserted, or does the evidence of record shows, that the Veteran is unable to obtain or maintain substantially gainful employment because of his service-connected bilateral sensorineural hearing loss.  He has asserted that his disability causes him functional impairment, but he has not asserted that he is unemployable because of his disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


